I concur in the result. However, I do not subscribe to the view that the wife may be allowed alimony when she herself has been found by the court to be at fault. In this case, it seems to me, the court was attempting to make an equitable distribution of the property between the parties. In doing so, it allowed the wife a monthly sum of sixty dollars for a period of two years. This I think was justified by the evidence, and upon that ground I concur.
BEALS, C.J., concurs with STEINERT, J. *Page 316